Title: To Thomas Jefferson from Rochefontaine, [15 January 1793]
From: Rochefontaine
To: Jefferson, Thomas



[15 Jan. 1793]

Col: Rochefontaine Came to begg Mr. Gefferson to write to M. delamotte vice consul of america at havre de Grace, to order him to send immediately to M. hamilton secretary of the treasury of the United states of america, the original title of M. Rochefontaine against the United states; which has been deposited by him in the Consul’s office last February. M. hamilton had agreed with M. Rochefontaine to Speack to Mr. Gefferson on the subject, and M. Rochefontaine hope he has done it; but as he has an opportunity of a Gentleman sayling Wednesday next, from this port to proceed by the way of Belfast to france, M. Rochefontaine will be much obliged to Mr: Gefferson to write the said letter, and he will call to morrow morning to get it.
